

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 15

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Santorum submitted

			 the following concurrent resolution; which was referred to the

			 Committee on

			 Finance

		

		CONCURRENT RESOLUTION

		Encouraging all Americans to increase their

		  charitable giving, with the goal of increasing the annual amount of charitable

		  giving in the United States by 1 percent.

	

	

		Whereas individual charitable giving rates among Americans

			 have stagnated at 1.5 to 2.2 percent of aggregate individual income for the

			 past 50 years;

		Whereas a 1 percent increase (from 2 percent to 3 percent)

			 in charitable giving will generate over $90,000,000,000 to charity;

		Whereas charitable giving is a significant source of

			 funding for health, education, and welfare programs; and

		Whereas a 1 percent increase in charitable giving may

			 reduce the Federal deficit, reduce the call for tax increases, and provide

			 funds to benefit our national health, education, and welfare goals: Now,

			 therefore, be it

		

	

		That Congress encourages all

			 Americans to increase their charitable giving, with the goal of increasing the

			 annual amount of charitable giving in the United States by 1 percent.

		

